Dear Mr. Skyring:
Your request for an Attorney General's opinion concerning expungement procedure has been forwarded to me for research and reply. You asked the following question:
       Should the court or an agency included in the expungement order furnish the mover with a copy of the order?
In response to your question, there are no specific laws in Louisiana that address this question. However, it is the opinion of this office that the movant should receive a copy of an order for expungement in accord with overriding constitutional principles of due process.
Under La. R.S. 44:9, the expungement order functions to strike from the public record any reference to a conviction for violation of municipal ordinances and state statutes. Therefore, without a copy of the order, the movant will remain without proof of the expungement if a dispute subsequently arises. This potential problem can be circumvented by ensuring that movant receives a copy of the order of expungement, much like a receipt. This may be accomplished by simply requiring the movant to file an extra copy of the order which the court will return after it is signed.
I hope the foregoing has adequately answered your question. If our office can be of any further assistance please do not hesitate to contact us.
Sincerely,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL ____________________________ JENNIFER HINKEBEIN Assistant Attorney General
SYLLABUS